IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEVIN WILLIAMS, A/K/A-KIRBY             : No. 134 MAL 2016
STEWART,                                :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
CHERYL J. STURM. ESQ.,                  :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.